UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7568


BRANDON LEE SMITH,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director, Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00613-JRS)


Submitted:   March 31, 2015                 Decided:   June 19, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT LAW, PLC, Glen Allen, Virginia,
for Appellant.    Eugene Paul Murphy, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon     Lee     Smith   seeks      to    appeal     the    district      court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.             28      U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a    substantial       showing        of      the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.   Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                         Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss      the      appeal.       We      dispense    with     oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3